DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castner et al. 3,760,986.
	Castner et al. disclose a bottle (10”), which comprises a body having a first liquid storage (13”) having a first opening (15) at the bottom and a second liquid storage (14”) having a second opening (16) at the bottom, the body having a first bottom lid (17) covering the first opening and a second bottom lid (18) covering the second opening, and the body having a partition plate (11”) separating the first liquid storage and the second liquid storage; a mist discharging pump (31”) having a mist discharging tube (21”), which has one end being located inside the first liquid storage and having the other end being connected to the mist discharging pump as seen in Figure 4, the mist discharging pump being exposed outside of the body from the opposite side of the first bottom lid as seen in Figure 4; a liquid discharging pump (32”) having a liquid discharging tube (22”), which has one end being located inside the second liquid storage and having the other end being connected to the liquid discharging pump, the liquid discharging pump being exposed outside the body from the opposite side of the second bottom lid as seen in Figure 4; wherein the one end of the mist discharge tube is placed in a position where it does not to touch the bottom of the first liquid storage, and the one end of the liquid discharging tube is placed in a position where it does not touch the bottom of the second liquid storage as seen in Figure 1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Castner et al. 3,760,986 in view of Garcia 5,950,880.
	Castner et al. have taught all the features of the claimed invention except that a cap is coupled to a body of the container. Garcia teaches the use of a transparent cap (22) for a transparent container (24) covering a pump (14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide Garcia’s cap over the container of Castner et al., in order to protect the dispensing outlet from foreign objects when not in use.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Garcia’s teaching over the container of Castner et al. by having the container transparent, in order to allow the user to view the level of the product within the container.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Garcia’s teaching onto the cap and container of Castner et al., by having the container and the cap to be formed in a cylindrical shape as seen in Figure 1, in order to provide a desired external configuration of the container and cap for aesthetic purposes.
Conclusion
7.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicants' disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754